Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fritz Fleming on 9/24/21.

The application has been amended as follows: 
Claim 14, line 8: amend “40%” to “35%”
Cancel claims 16 and 26-31

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Kawasaki et al. (WO 2016/067626 A1) (hereinafter “Kawasaki”) and Talonen (US 2016/145701 A1) (hereinafter “Talonen”).


2017/0298482.

Kawasaki teaches a method for manufacturing a high-strength steel sheet, where a hot rolled sheet is cold-rolled to form fine retained austenite and martensite, then the sheet is annealed in a temperature range of Ac1 transformation temperature to Ac1 + 100°C, i.e., 621-742°C, for more than 900 s to 21,600s or less, i.e., 15 minutes-6 hours (Kawasaki, [0161-0164] and Table 2). 
However, Kawasaki does not disclose or suggest temper rolling the annealed hot or cold strip to form a flat steel product having a degree of deformation between 10 to 35%, wherein the annealed hot or cold strip is temper rolled to form the flat steel product until the flat steel product has a yield strength which is increased by at least 50 MPa compared with prior to the temper rolling, and wherein the annealed hot or cold strip is temper rolled to form the flat steel product until a metastable austenite thereof is partially converted into deformation twins (TWIP effect) and martensite (TRIP effect), wherein at least a portion of 3% of the metastable austenite is converted into martensite and at least a portion of 10% of the metastable austenite is retained as a face-centered cubic phase, as presently claimed.

Upon updating the searches, a new reference, namely Talonen, came to the attention of the Examiner. Talonen teaches a stainless steel exhibiting transformation-induced plasticity (TRIP) effect where in the steel is heat treated, i.e., annealed, to a temperature of 100-700°C for 
However, Talonen does not disclose or suggest cold rolling a hot or cold strip, wherein the annealed hot or cold strip is temper rolled to form the flat steel product until the flat steel product has a yield strength which is increased by at least 50 MPa compared with prior to the temper rolling, and wherein the annealed hot or cold strip is temper rolled to form the flat steel product until a metastable austenite thereof is partially converted into deformation twins (TWIP effect) and martensite (TRIP effect), wherein at least a portion of 3% of the metastable austenite is converted into martensite and at least a portion of 10% of the metastable austenite is retained as a face-centered cubic phase, as presently claimed.  
Further, Talonen does not disclose or suggest in what conditions the temper rolling was taking place.  Therefore, it is unclear if the stainless steel in Talonen would inherently and necessarily form the flat steel product until a metastable austenite thereof is partially converted into deformation twins (TWIP effect) and martensite (TRIP effect), wherein at least a portion of 3% of the metastable austenite is converted into martensite and at least a portion of 10% of the metastable austenite is retained as a face-centered cubic phase, as presently claimed. 

Therefore, it is clear that Kawasaki and Talonen, either alone or in combination, do not disclose or suggest the present invention.

In light of the above, claims 14, 17-19, 21, 23-25, and 32-36 are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/D.M.C./Examiner, Art Unit 1732      
                                                                                                                                                                                                  
/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732